PER CURIAM.
The appellant was convicted of breaking and entering an automobile with intent to commit a felony, to-wit: grand larceny, and of grand larceny. We sustain the appellant’s contention that the evidence was insufficient to establish that the property in question was of value in excess of $100. See Todd v. State, Fla.App.1966, 187 So.2d 908. The judgment and sentence are reversed and set aside, and the cause is remanded with direction to enter judgment for the lesser offenses of breaking and entering an automobile with intent to commit a misdemeanor, and of petit larceny, and for re-sentence thereon.
On the separate appeal challenging the order revoking the probation granted for a prior offense, we affirm.
It is so ordered.